USCA11 Case: 21-11047      Date Filed: 09/22/2021   Page: 1 of 8



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 21-11047
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:19-cv-05501-LLM

MARY JO FORTIN,

                                                                 Plaintiff-Appellant,

                                       versus

AT&T SERVICES, INC.,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 22, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

      Mary Jo Fortin appeals the district court’s summary judgment in favor of

AT&T Services, Inc., on her negligent hiring and retention claims. Fortin argues that
          USCA11 Case: 21-11047       Date Filed: 09/22/2021    Page: 2 of 8



the district court incorrectly held that her tort action against AT&T was precluded

by the exclusive remedy provision of Georgia’s Workers’ Compensation Act. Upon

consideration, we conclude that her arguments lack merit and affirm the district

court’s grant of summary judgment.

                                          I.

      Fortin began work in AT&T’s Alpharetta, Georgia office in 2017. She worked

as a Reports Clerk in the Finance Department. One of Fortin’s co-workers was Pearl

Bailey. Bailey began complaining about Fortin’s work performance shortly after

Fortin began working in the Alpharetta office. Several months after starting work,

Fortin had a physical encounter with Bailey while walking down an aisle in the

office. Fortin states that, as she tried to move past Bailey, Bailey “violently and

forcibly thrust her body” and elbow into her. Neither Fortin nor Bailey said anything

to each other immediately prior to or immediately after the incident, though Fortin

testified that Bailey gave her “a look of personal animosity after she assaulted

[Fortin].” There were no other witnesses. The incident occurred during work hours

and while Fortin and Bailey were both at work.

      Fortin sued AT&T for negligent hiring and retention of Bailey and vicarious

liability. She sought damages for injuries that she alleged occurred as a result of her

encounter with Bailey. After discovery, AT&T filed a motion for summary

judgment. AT&T argued that Fortin’s injuries arose wholly out of and in the course

                                          2
          USCA11 Case: 21-11047      Date Filed: 09/22/2021   Page: 3 of 8



of Fortin’s employment with AT&T, and that Fortin’s exclusive remedy against

AT&T is provided by the Georgia Workers’ Compensation Act, O.C.G.A. § 34-9-

11. Where it applies, the Act precludes recovery in tort for covered injuries. The

district court agreed and granted AT&T’s motion on that basis. Fortin appealed.

                                         II.

      We review a district court’s grant of summary judgment de novo, viewing all

the evidence—and drawing all reasonable factual inferences—in favor of the

nonmoving party. See Amy v. Carnival Corp., 961 F.3d 1303, 1308 (11th Cir. 2020).

“A grant of summary judgment is proper if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Id. (internal quotation marks omitted) (quoting Fed. R. Civ. P. 56(a)). “But it

is improper if a reasonable jury could find for the non-moving party.” Id. Once the

movant has carried its burden, the burden shifts to the non-movant, and

“[o]vercoming that burden requires more than speculation or a mere scintilla of

evidence.” Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1122 (11th Cir. 2014).

                                        III.

      The district court held that the injuries that Fortin suffered at the hands of

Bailey arose out of and in the course of her employment. And it concluded that

because Fortin’s tort claims derive entirely from the incident with Bailey, they are

precluded under Georgia’s Workers’ Compensation Act. On appeal, Fortin argues

                                         3
          USCA11 Case: 21-11047       Date Filed: 09/22/2021    Page: 4 of 8



that the incident with Bailey arose due to personal animosity Bailey held toward her

unrelated to work. AT&T responds that Bailey’s assault on Fortin arose out of and

in the course of Fortin’s employment, and that the Act therefore precludes Fortin’s

tort suit. For the reasons given below, we agree with AT&T.

      Georgia’s Workers’ Compensation Act provides that “[t]he rights and the

remedies granted to an employee by this chapter shall exclude and be in place of all

other rights and remedies of such employee . . . and all other civil liabilities

whatsoever at common law or otherwise, on account of such injury . . . .” O.C.G.A.

§ 34-9-11. This exclusive remedy provision applies to intentional torts committed

by a co-worker, unless the tortious act was committed for personal reasons unrelated

to the conduct of the employer’s business. See Webster v. Dodson, 522 S.E.2d 487,

489 (Ga. Ct. App. 1999). Whether a tort was committed for reasons related to the

conduct of the employer’s business depends on whether the injury “arose out of and

in the course of [the plaintiff’s] employment . . . .” Hennly v. Richardson, 444 S.E.2d

317, 319 (Ga. 1994). The arising “out of” and “in the course of” elements are

separate requirements that must both be met for an injury to be covered under the

Act. See Potts v. UAP-Ga. Ag. Chem., Inc., 506 S.E.2d 101, 102 (Ga. 1998).

      The district court correctly concluded that Fortin’s injuries arose both “out of”

and “in the course of” her employment with AT&T. First, Fortin’s injuries arose

“out of” her employment with AT&T. “An injury arises ‘out of’ the employment

                                          4
          USCA11 Case: 21-11047       Date Filed: 09/22/2021    Page: 5 of 8



when a reasonable person, after considering the circumstances of the employment,

would perceive a causal connection between the conditions under which the

employee must work and the resulting injury.” Hennly, 444 S.E.2d at 319. When the

injury is caused by an intentional tort committed by a co-worker, the injury arises

out of a plaintiff’s employment unless the tortfeasor was motivated by personal

animosity unrelated to the employee’s performance of her job. See Baldwin v.

Roberts, 442 S.E.2d 272, 274 (Ga. Ct. App. 1994); Western Waterproofing Co. v.

Rogers, 420 S.E.2d 606 (Ga. Ct. App. 1992).

      Here, the record is replete with evidence that Bailey’s motivation for

assaulting Fortin was work-related. Fortin herself testified that Bailey began

complaining about Fortin’s job performance “immediately” after the two began

working together. She stated that Bailey “was demanding that I do my job the way

she wanted it done.” Fortin emailed her supervisor after the incident, telling her that

Bailey’s “aggressive approach and her condescending tone make me very

uncomfortable” and that Bailey “should be going to you if she has a problem with

my work.” When asked whether Bailey’s condescending tone concerned work-

related problems, Fortin replied: “Yes. She wanted [my work] done the way she

wanted it done.” Bailey, when asked whether she “ever ha[d] any personal issues

with” Fortin, replied: “Personal, no. Everything was work-related.”




                                          5
          USCA11 Case: 21-11047       Date Filed: 09/22/2021    Page: 6 of 8



      To avoid summary judgment, Fortin must introduce evidence that creates a

genuine dispute regarding Bailey’s motivation for assaulting Fortin. See Whitehead

v. BBVA Compass Bank, 979 F.3d 1327, 1328 (11th Cir. 2020). In other words, she

must provide some evidence that Bailey’s motives were personal as opposed to

work-related. She has failed to produce any.

      Fortin points to three pieces of evidence in the record, but none of them reflect

that Bailey’s motives were personal instead of work-related. Fortin first relies on a

separate incident in which Bailey allegedly assaulted another AT&T employee, and

which, in her view, shows that Bailey is “plainly a bully” who was “allowed by

[AT&T] to bully employees physically without consequences.” But that prior

incident sheds no light on whether Bailey’s frustration with Fortin was work-related

or not. Next, Fortin contends that Bailey’s motivation for assaulting Fortin could not

have been work-related because such behavior is prohibited by AT&T’s company

policies. But under Georgia law, injuries stemming from an intentional tort that

violates company policy can be covered under the Act if the underlying dispute was

work-related. See Wall v. Phillips, 436 S.E 2d 517 (1993). Finally, Fortin states:

“Bailey did not say or indicate when she assaulted me on November 7, 2017 that her

assault was about work; however, she looked at me with a look of personal animosity

after she assaulted me.” But a single “look” unaccompanied by any verbal

communication, weighed against the vast amount of evidence that Bailey’s

                                          6
          USCA11 Case: 21-11047        Date Filed: 09/22/2021    Page: 7 of 8



motivation for assaulting Fortin was work-related, is—at very best—the kind of

“speculation” or “mere scintilla of evidence” that does not create a genuine dispute

about the source of Bailey’s animus. Paylor, 748 F.3d at 1122. Accordingly, the

district court did not err in finding that the motivation for Bailey’s assault was work-

related and that Fortin’s injuries consequently arose out of her employment with

AT&T.

      Second, Fortin’s injuries arose in the course of her employment. “An injury

arises ‘in the course of’ employment when it occurs within the period of the

employment, at a place where the employee may be in performance of her duties and

while she is fulfilling or doing something incidental to those duties.” Hennly, 444

S.E.2d at 319. Here, the parties do not dispute that the incident occurred at their place

of work and during work hours. The assault occurred while Fortin was attempting to

walk down an aisle in her workplace—either fulfilling her work duties or doing

something incidental to them. Fortin does not argue that her passage through the

aisle was for a non-work-related purpose, and no evidence in the record suggests

that the district court erred in finding that her presence in the aisle was work-related.

Accordingly, Fortin’s injuries arose in the course of her employment.

      The district court correctly concluded that Fortin’s altercation with Bailey

arose both “out of” and “in the course of” her employment.” Hennly, 444 S.E.2d at

319. Accordingly, any injuries Fortin sustained from that incident are covered by

                                           7
         USCA11 Case: 21-11047        Date Filed: 09/22/2021   Page: 8 of 8



Georgia’s Workers’ Compensation Act, and the Act’s exclusive remedy provision

precludes a tort suit against AT&T.

                                        IV.

      The district court’s judgment is AFFIRMED.




                                          8